Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 01, 2018

The Court of Appeals hereby passes the following order:

A18A1712. MARTIN v. THE STATE.

      The above-referenced appeal was docketed in this Court on May 10, 2018. The
appellant’s brief was due to be filed on or before May 30, 2018. The appellant has
failed to file his enumerations of error and brief and did not appropriately move for
an extension of time in which to file. See Court of Appeals Rule 23 (a) (“Appellant’s
brief shall be filed within 20 days after the appeal is docketed. Failure to file within
that time, unless extended upon motion for good cause shown, may result in the
dismissal of the appeal, and may subject the offending party and/or counsel to
sanctions, including contempt.”); see also Court of Appeals Rule 13 (“The notice of
docketing a direct appeal shall include a statement that failure to file the enumeration
of errors and appellant’s brief within the time required may result in the dismissal of
the appeal and/or appropriate sanctions.”). Accordingly, this appeal is hereby
DISMISSED due to the failure to file an appellate brief.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/01/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.